DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “flanges are positioned at each end of the front wall”. This renders the claim indefinite, as “each end of the front wall” is vague and unclear (i.e. the “front wall” is a three-dimensional structural element, and is considered to include numerous “ends”, and since no “ends” of the front wall are previously recited in the claim, it is unclear what exactly “each end of the front wall” is intended to refer to). Appropriate correction is required. 
Claims 3-5 are rejected as depending from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kellum et al. (US 2018/0291660) (hereinafter Kellum).
Regarding claim 1, Kellum discloses a mounting bracket for an inverted constant force window balance system (See abstract), the mounting bracket comprising: a jamb mount (Figures 4A-4E, element 404) configured to be secured to a window jamb and adapted to be releasably secured to a coil spring housing of the inverted constant force window balance system; and a coil spring mount (Figures 4A-4E, element 406) having a body comprising: a back wall (Figures 4A-4E, element 428) slidably engaged with the jamb mount; and a cage (Figures 4A-4E, element 430) extending from the back wall adapted to secure a free end of a coil spring disposed at least partially within the coil spring housing, wherein the cage includes a front wall opposite the back wall and configured to be positioned adjacent the window jamb, and wherein a thickness of the front wall is greater than a thickness of the back wall (Examiner notes that this configuration is illustrated in at least Figure 4C. The “front wall” is considered to extend from a front surface (as viewed from Figure 4C) of element 406, to element 428. Figure 4C clearly illustrates the “front wall” being thicker than element 428).  

Regarding claim 2, Kellum discloses wherein the cage further includes a pair of spaced apart side walls (Figure 4C, considered “side walls” from which elements 442 extend) extending between the front wall and the back wall, and wherein flanges (Figure 4C, element 442) are positioned at each end of the front wall and extend from a respective side wall of the pair of spaced apart side walls.
Regarding claim 3, Kellum discloses wherein the flanges extend substantially orthogonal to the respective side wall.  Examiner notes that the sidewalls are three-dimensional objects and are considered to extend in a three-dimensional manner. Therefore, elements 442 are considered to “extend substantially orthogonal to the respective side wall”.
Regarding claim 4, Kellum discloses wherein each of the flanges extend approximately an equal distance from the respective side wall (See Figure 4C).
Regarding claim 5, Kellum discloses wherein an outer surface of the flanges are coplanar with an outer surface of the front wall (See Figure 4C).
Regarding claim 6, Kellum discloses wherein the jamb mount comprises: 21a first end having upper and lower arms (Figure 4C, elements 412 and 414) shaped and sized to slidably engage the back wall; and an opposite second end having at least one oblique surface extending at least partially along a length of the jamb mount.  
Regarding claim 7, Kellum discloses wherein the jamb mount comprises an upper arm (Figure 4C, element 412) shaped and sized to slidably engage the back wall, the upper arm having a nose (Figure 4C, area of element 436) with angled walls.  

Regarding claim 8, Kellum discloses a mounting bracket for an inverted constant force window balance, the mounting bracket comprising: a jamb mount (Figures 4A-4E, element 404) configured to be secured to a window jamb and adapted to be releasably secured to a coil spring housing of the inverted constant force window balance; and a coil spring mount (Figures 4A-4E, element 406) slidably engaged with the jamb mount, the coil spring mount includes a body comprising: a front side defining an opening (Figures 4A-4E, element 432) shaped and sized to receive a free end of a coil spring disposed at least partially within the coil spring housing; a rear side slidably facing the jamb mount (Figures 4A-4E, area of element 428); and a pair of opposing side faces extending between the front side and the rear side, wherein each side face of the pair of side faces includes a protruding flange proximate the front side (Figures 4A-4E, element 442).  
Regarding claim 9, Kellum discloses the front side is substantially parallel to the rear side, and wherein a thickness of the front side is greater than a thickness of the rear side (Examiner notes that this configuration is illustrated in at least Figure 4C. The “front wall” is considered to extend from a front surface (as viewed from Figure 4C) of element 406, to element 428. Figure 4C clearly illustrates the “front wall” being thicker than element 428).  
Regarding claim 10, Kellum discloses wherein the protruding flanges are disposed at the front side such that at least a portion of the protruding flanges define the front side (this configuration is illustrated in at least Figure 4C, right and left element 442 extends to, and defines at least a top portion of the front side). 
Regarding claim 12, Kellum discloses wherein a side of the protruding flanges are coplanar with the front side (See figure 4C, at least a portion of element 442 is coplanar with the front side).  
Regarding claim 13, Kellum discloses wherein the jamb mount comprises: a first end having upper and lower arms (Figure 4C, elements 412 and 414) shaped and sized to slidably engage the body of the coil spring mount; and an opposite second end having at least one oblique surface extending at least partially along a length of the jamb mount (See Figures 4A-4C).  
Regarding claim 14, Kellum discloses, wherein the jamb mount comprises an upper arm (Figure 4C, element 412) shaped and sized to slidably engage the body of the coil spring mount, the upper arm having a nose (Figure 4C, area of element 436) with angled walls.  
Regarding claim 15, Kellum discloses an inverted constant force balance comprising: a housing (Figures 2A-2D, element 100) configured to couple to a window sash, wherein the housing has a first width; a coil spring (Figures 2A-2D, element 102) disposed at least partially within the housing, wherein a free end of the coil spring extends outside of the housing; and a mounting bracket comprising: a jamb mount (Figures 4A-4E, element 404) configured to be secured to a window jamb and having a bottom extension element (Figures 4A-4G, element 420) adapted to be releasably secured to the housing, wherein the jamb mount has a second width that is less than the first width; and a coil spring mount (Figures 4A-4E, element 406) slidably engaged with the jamb mount and coupled to the free end of the coil spring, the coil spring mount having a body comprising: a back wall (Figures 4A-4E, element 428) slidably received 
Regarding claim 16, Kellum discloses wherein the housing has a third thickness, and wherein the third thickness is greater than the first thickness of the cage (See at least Figure 1B, Examiner notes that a “thickness” of element 100 is greater than a “thickness” of element 430).  
Regarding claim 17, Kellum discloses wherein the cage has a front wall opposite the back wall, the front wall defining the first thickness (See at least Figure 4C).
Regarding claim 18, Kellum discloses wherein the front wall defines an opening (Figures 4A-4E, element 432) for receiving the free end of the coil spring.
Regarding claim 19, Kellum discloses wherein the cage includes one or more flanges (Figure 4C, element 442) that define the first thickness.
Regarding claim 20, Kellum discloses wherein the one or more flanges are a pair of flanges disposed on opposite sides of the cage (See at least Figure 4C).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634